384 U.S. 32 (1966)
LONG
v.
PARKER, WARDEN.
No. 821, Misc.
Supreme Court of United States.
Decided April 18, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Petitioner pro se.
Solicitor General Marshall for respondent.
PER CURIAM.
Upon consideration of the suggestion of the Solicitor General and an examination of all of the papers submitted, the motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Court of Appeals for further proceedings.